DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered and are persuasive.  Therefore the rejection has been amended below.

Status of the Claims
Claim 20 has been amended.  Claims 35-39 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 17, 19, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp (US Pat.: 4367204) and in view of Hamon (US Pat.: 6682710).
Klopp describes a means for recirculating NOx exhaust gas in a nitric acid plant (abstract).  The process involves first feeding a mixture of ammonia and air to a burner (col. 3, lines 12-13), followed by feeding the stream to an oxidation unit (4) then followed by feeding the stream to a heat exchanger 5, followed by feeding the stream to an absorber 6 (col. 3, lines 14-17).  The absorber may be a zeolite/molecular sieve material (col. 4, lines 28-30. Claim 1).  
Exhaust leaving the top is then fed through an exhaust gas purifying unit (9), followed by passing the exhaust through the heat exchanger 5 again, followed by a portion of the stream being fed back to the absorber 6 and repeated.  This recirculation is performed in order to diminish the NOx content in the exhaust gas from the nitric acid plant (col. 1, lines 10-12).   The absorption columns, including the first one, can be considered a residual gas purification plant.
Klopp does not explain that their process is employed in startup/shut down processes.
Hamon describes a process for the catalytic reduction of N2O in gases (title) from plants that manufacture nitric acid (abstract).  Hamon explains that exhaust gas from these stream, which are to be purified require higher temperatures (col. 3, lines 40-45).  Therefore, during start-up, the treatment of a gas with high N2O is preheated (col. 3, lines 45-46) using a heat exchanger (col. 3, line 51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the process of Hamon, that includes a N2O catalyst and a heat exchanger for use in starting-up the plant, to the process of Klopp, which already includes a heat exchanger, because start-up conditions produce greater N2O and catalysts used to reduce these gases require elevated temperatures to catalyze the pollutants. 

As to Claim 19, Hamon teaches that their system operates under regular conditions but then operates differently during start-up and shutdown conditions (see above).  The reference does not state whether these conditions are partial, full or overloaded.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the load employed in the production process in either case is one of either partial, full or overload.

As to Claim 39, Klopp describe a first pathway that makes nitric acid (see Fig. 1, 1 to 6).  The system of 9 is the exhaust purification system (see col. 3, lines 33-35).  The two being connected (see Fig. 1, lines going to 9).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon as applied to claim 17 above, and further in view of Roller (US Pat.: 4305919) and further in view of Haselden (US Pat.: 4042339).
Roller describes a process and apparatus for the production of nitric acid (claim 1).  The process and apparatus produces nitric acid by means of the catalytic combustion of ammonia with air (col, 2, lines 47-48).  In the system of Roller, exhaust gas leaving the ammonia combustion chamber (Fig. 11) and oxidation vessel 14 (see Figure), is passed through heat exchangers (see Figure at 17, 18, 19 and 15).  All of these heat exchangers and heat accumulators can be considered temperature regulators.  A heat accumulator can be considered a heat store.  
The NOx-containing gas is then fed to the absorption column and the exhaust is then fed back, in the form of a circuit, to the exhaust gas preheater (see Fig. exhaust at 21 from absorption column back to 17).  The absorption column can be considered a residual gas purification plant.
As to use of the temperature regulator during shutdown and/or startup conditions, Roller explains that heat energy is stored so that when combustion of ammonia is turned off, stored energy functions to power NOx gases that are still unconverted to the absorption unit (col. 2, lines 61-68 to col. 3, line 1, col. 3, lines 3-11 and col. 7, lines 1-4).    
As to the circuit feature, Roller explains that exhaust is fed to the absorption column as well as the exhaust gas preheater (see Figure, gas from 2, top of absorption column passes to 17, the exhaust gas preheater, to 15).  
Roller teaches that the exhaust is fed through a heat exchanger (Fig. 18), then through a compressor (Fig. 2) (col. 6, lines 45-47).
As to the reason for adding a compressor, Haselden describes a production of nitric acid (title).  Haselden explains that their plant of Figure 1 includes a compressor 11 and absorbers (col. 2, lines 9-15).  In their system, compressors compress exhaust gas and Haselden explains that this improves the efficiency of NO2 removal in the subsequent absorber 17 (col. 2, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a compressor in the apparatus of Klopp and Hamon as taught by Roller because Haselden explains that use of a compressor improves NO2 removal in the exhaust gas stream. 

Claims 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon as applied to claim 17 above, and further in view of Roller (US Pat.: 4305919).
Roller describes a process for the production of nitric acid (claim 1).  The process used produces nitric acid by means of the catalytic combustion of ammonia with air (col, 2, lines 47-48).  In the system of Roller, exhaust gas leaving the ammonia combustion chamber (Fig. 11) and oxidation vessel 14 (see Figure), is passed through heat exchangers (see Figure at 17, 18, 19 and 15).  All of these heat exchangers and heat accumulators can be considered temperature regulators.  A heat accumulator can be considered a heat store.  
The NOx-containing gas is then fed to the absorption column and the exhaust is then fed back, in the form of a circuit, to the exhaust gas preheater (see Fig. exhaust at 21 from absorption column back to 17).
As to the heat exchanger features, Roller teaches that the heat exchanger is preheated by exhaust gas (see Fig. 17), which releases heat to the incoming exhaust gas.  This heat exchanging medium can be considered “supplied from external sources”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ heat exchangers as described by Roller for use with Klopp and Hamon because these are known to be effective types of heat exchangers for the transfer of heat between a NOx-containing exhaust stream with a heat exchanging medium.

Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon as applied to claim 17 above, and further in view of Kawaguchi (US Pat.: 6112806).
Kawaguchi describes a heat exchanger (title) used to chemical products (col. 1, line 11).  The heat transfer medium is water (Claim 9 and 10).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the water is effective to release heat as well as store and release it when needed because water is known to have these properties.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a heat exchanger with a water transfer medium, as taught by Kwaguchi for use with Klopp and Hamon because water is known to be an effective medium for use in heat exchangers.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon and Kawaguchi as applied to claim 21 above, and further in view of Schofield (US Pat.: 3977832) and in view of Bonhomme (US Pub.: 2016/0019988).
Klopp and Hamon teach a heat exchanger and Kawaguchi explains that the medium is water, but none of the references explain that the heat exchanger medium is high pressure steam operated at a pressure of greater than 40 bar.
Schofield describes a method of making nitric acid (title) using the process shown in the figures.  The process employs a burner, ammonia oxidation as well as a heater (see Figure 1).  The process also employs a preheater 28, which uses steam to preheat the gas stream (col. 4, lines 11-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ steam as the heat exchanging medium, as taught by Schofield for use with the process of Klopp and Hamon and Kawaguchi because steam is known as an effective heat exchanging medium for preheating a gas stream for making nitric acid.
As to the elevated pressure, Bonhomme describes use of high pressure water heat exchangers, commonly called steam generators that boil the water at about 70 bars to produce steam (para. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the steam heat exchanging medium at an elevated pressure of 70 bar, as taught by Bonhomme for use with Klopp and Hamon, Kawaguchi and Schofield because it is known to operate a steam-based heat exchanger at this elevated pressure to facilitate heating the steam.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon as applied to claim 17 above, and further in view of Wiegand (US Pat.: 4987742).
Wiegand describes a process for manufacturing nitric acid (title).  The process employs ammonia oxidation (title) as well as heat exchangers (see Figures).  Wiegand explains that their heat exchanger 8 is connected to a burner (see Figure, 8 and 9) and uses NOx gases for heating and evaporating a fluid through pipe 9 (col. 2, lines 34-40).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a burner as part of the temperature regulating apparatus, as taught by Wiegand for use with the nitric acid production of Klopp and Hamon because it is known to harness heat from the NOx-containing exhaust stream to facilitates other steps of the nitric acid production process.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon as applied to claim 17 above, and further in view of Schwefer (US Pub.: 2003/0143142).
Klopp and Hamon describes an absorption column as the gas purification plant, but does not teach that it is used to decrease the concentration of NOx in the exhaust gas stream.  Although an absorption column would reduce the NOx concentration in the exhaust gas stream, this feature is known to employ other NOx decreasing means.
Schwefer describes a process for the generation of nitric acid (title).  Their process is used to reducing the NOx concentration and N2O concentration from the residual gas from nitric acid production (abstract). As part of their system, Schwefer explains that there is a deNOx catalyst (para. 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a deNOx catalyst, as taught by Schwefer for use in the nitric acid production process of Klopp and Hamon because it is known to employ deNOx catalysts along with nitric acid production plants for purifying exhaust gases emitted from these systems.

Claims 27, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon as applied to claim 17 above, and further in view of Schwefer (US Pub.: 2013/0149225).
Schwefer describes a method for the removal of NOx and N2O from the residual gas in nitric acid production (title).  The process includes a deNOx catalyst (para. 15).  The catalyst is operable at a temperature range of about 400-300 degrees C (para. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the deNOx catalyst of Schwefer at a temperature of 300-400 degrees C for use with the nitric acid production plant of Klopp and Hamon because this operation temperature is known to effectively reduce NOx from a gas stream made from nitric acid plant.

Claims 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp (US Pat.: 4367204).
Klopp describes a means for recirculating NOx exhaust gas in a nitric acid plant (abstract).  The process involves first feeding a mixture of ammonia and air to a burner (col. 3, lines 12-13), followed by feeding the stream to an oxidation unit (4) then followed by feeding the stream to a heat exchanger 5, which can be considered the temperature regulating apparatus.  
Following this, the stream is by fed to an absorber 6 (col. 3, lines 14-17), which can be considered a gas purification plant.  Exhaust leaving the top is then fed through an exhaust gas purifying unit (9), the path to 9 can be considered a gas bypass apparatus, which is downstream of the first absorber (the residual gas purification plant).
 Following this, the gas stream is fed to the heat exchanger 5 and then back to the first absorber (see Fig, from 5 to 6).  This can be considered a recirculation of the residual gas by way of a conduit arranged downstream of the temperature regulating apparatus (the heat exchanger).	 
Although Klopp does not explain that their system is designed for shutdown and/or start-up, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus of Klopp would be effective to be started-up and shut down in the preparation of nitric acid.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp as applied to claim 30 above, and further in view of  Wiegand (US Pat.: 4987742).
Wiegand describes a process and apparatus for the manufacture of nitric acid (title).  The process employs ammonia oxidation (title) as well as heat exchangers (see Figures).  Wiegand explains that their heat exchanger 8 is connected to a burner (see Figure, 8 and 9) and uses NOx gases for heating and evaporating a fluid through pipe 9 (col. 2, lines 34-40).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a burner as part of the temperature regulating apparatus, as taught by Wiegand for use with the nitric acid production of Klopp because it is known to harness heat from the NOx-containing exhaust stream to facilitates other steps of the nitric acid production process.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp as applied to claim 30 above, and further in view of Roller (US Pat.: 4305919) and in view of Haselden (US Pat.: 4042339).
Roller describes a process and apparatus for the production of nitric acid (claim 1).  The process and apparatus produces nitric acid by means of the catalytic combustion of ammonia with air (col, 2, lines 47-48).  In the system of Roller, exhaust gas leaving the ammonia combustion chamber (Fig. 11) and oxidation vessel 14 (see Figure), is passed through heat exchangers (see Figure at 17, 18, 19 and 15).  All of these heat exchangers and heat accumulators can be considered temperature regulators.  A heat accumulator can be considered a heat store.  
The NOx-containing gas is then fed to the absorption column and the exhaust is then fed back, in the form of a circuit, to the exhaust gas preheater (see Fig. exhaust at 21 from absorption column back to 17).  The absorption column can be considered a residual gas purification plant.
As to use of the temperature regulator during shutdown and/or startup conditions, Roller explains that heat energy is stored so that when combustion of ammonia is turned off, stored energy functions to power NOx gases that are still unconverted to the absorption unit (col. 2, lines 61-68 to col. 3, line 1, col. 3, lines 3-11 and col. 7, lines 1-4).    
As to the circuit feature, Roller explains that exhaust is fed to the absorption column as well as the exhaust gas preheater (see Figure, gas from 2, top of absorption column passes to 17, the exhaust gas preheater, to 15).  
Roller teaches that the exhaust is fed through a heat exchanger (Fig. 18), then through a compressor (Fig. 2) (col. 6, lines 45-47).
As to the reason for adding a compressor, Haselden describes a production of nitric acid (title).  Haselden explains that their plant of Figure 1 includes a compressor 11 and absorbers (col. 2, lines 9-15).  In their system, compressors compress exhaust gas and Haselden explains that this improves the efficiency of NO2 removal in the subsequent absorber 17 (col. 2, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a compressor in the apparatus of Klopp, as taught by Roller because Haselden explains that use of a compressor improves NO2 removal in the exhaust gas stream. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp as applied to claim 30 above, and further in view of Kawaguchi (US Pat.: 6112806).
Klopp teaches use of a heat exchanger (para. 61, 64), but does not describe the medium.
Kawaguchi describes a heat exchanger (title) used to chemical products (col. 1, line 11).  The heat transfer medium is water (Claim 9 and 10).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the water is effective to release heat as well as store and release it when needed because water is known to have these properties.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a heat exchanger with a water transfer medium, as taught by Kwaguchi for use with Klopp because water is known to be an effective medium for use in heat exchangers.

Claims 35, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp as applied to claim 30 above, and further in view of Kneuper (US Pub.: 2010/0181530).
Klopp describes an exhaust gas purifying system (Fig. 1, 9) that is attached to the nitric acid making system (see Fig. 1) and that the two are connected by a heat exchanger 5.  As to the nitric acid making system, Klopp explains that their system includes a heat exchanger 5, an absorber column 6 and a compressor 3 (see Fig. 1).  Klopp explains that the exhaust purifying system includes a cooling step (col. 3, lines 49-53), but does not describe use of an additional heat exchanger.  
As to the structure described in Claim 35, Kneuper describes an apparatus used to make nitric acid (abstract).  The structure of the device is shown in Fig. 1 and described in para. 29 as follows: ammonia is fed through stream 1 and air through 2 (para. 29), to combustor V, which is then cooled in heat exchanger W to make solution 4 comprising nitric acid (para. 29).  As far as the device, Kneuper shows that the apparatus includes one heat exchanger (Fig. 1, 2nd W at bottom), which then flow to the Absorption column A (Fig. 1).  As to the compressor, Kneuper explains that a compressor can be arranged upstream of the absorber in order to keep the pressure constant on the compressor (para. 27).  
As to the second circuit, the apparatus of Fig. 1 shows that another stream, the gas stream, passes through the heat exchange W (Fig. 1, top W), to the 2nd heat exchange (Fig. 1, bottom W), then back to the combustor, until it is treated at the top of the first heat exchanger again by a deNOx system (see Fig. 1, top of figure that says “deNOx”).  As shown, the heat exchanger W, bottom of Fig. 1, in involved in both the circuit that becomes absorption solution and the stream that eventually returns to the combustor to be treated by the deNOx system (Fig. 1).  This heat exchanger can be considered “the temperature regulating apparatus” of the claim.
	Since the process of making nitric acid and processing offgas from this manufacture requires both heating and cooling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional heat exchanger in the exhaust purifying system, as taught by Kneuper with the nitric acid apparatus of Klopp because this structure describes an effective means of treating off gas temperature for treatment while also manufacturing nitric acid.

	As to Claims 36 and 37, Klopp shows that there are branching-off streams from 4, 5 and 6 in the system (See Fig. 1).	

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp and Hamon as applied to claim 17 above, and further in view of Schofield (US Pat.: 3977832).
As to the recycling feature, Schofield describes a method of making nitric acid (title) using the process shown in the figures.  The process employs a burner, ammonia oxidation as well as a heater (see Figure 1).  The process also employs a preheater 28, which uses steam to preheat the gas stream (col. 4, lines 11-17) along with an absorber column (see Fig. 1).  As to recycling the gases, Schofield describes processing gas from the top of the absorber (see stream 28 in Fig 1) back through to the oxidizer (see stream 28, to 22, to 31, to 35, to 37), which is then reused to make more nitric acid (see pathway from 37 to 14 to 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle exhaust gas, as taught by Schofield for use with the process of Klopp and Hamon because this process is known to re-use exhaust to make more of the desired product.
Allowable Subject Matter
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 27, 2021